Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered September 1, 2005, convicting him of operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain statements made by the prosecutor during summation deprived him of a fair trial is unpreserved for appellate review (see CPL 470.05; People v Molinaro, 62 AD3d 724 [2009]; People v Brown, 60 AD3d 962 [2009]). In any event, the challenged comments constituted fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109 [1976]), were responsive to the arguments presented in defense counsel’s summation (see People v Galloway, 54 NY2d 396, 400-401 [1981]), or were harmless (see People v Crimmins, 36 NY2d 230, 239 [1975]).
The defendant’s contention that the prosecutor violated the court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) is unpreserved for appellate review and, in any event, is without merit. Mastro, J.E, Santucci, Eng and Lott, JJ., concur.